PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/989,168
Filing Date: 24 May 2018
Appellant(s): Ronay, Mark



__________________
Ricardo J. Moran
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed February 19, 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 07/17/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Restatement of Rejection
The following ground(s) of rejection are applicable to the appealed claims.

Claims 1, 2, 5-9, 15, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant, regards as the invention.

Claims 1, 5-9, 15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over EP 2058081 (A2) to Freyermuth et al. (“Freyermuth”) (abstract and machine translation are in the file wrapper).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Freyermuth, as applied to claim 1 above, and further in view of US 2014/0048749 (A1) to Lockett et al. (“Lockett”).

(3) Response to Argument
112(b):  As an initial matter, the examiner notes that claims 1, 2, 5-9, 15, and 18 remain rejected under 35 U.S.C. 112(b), or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter for which the inventor regards as the invention.  The rejection under 35 U.S.C. 112(b) is in addition to the claim rejections under 35 U.S.C. 103.
In claim 1, the terms "low" (“...under low shear...”) and “high” (“...at high shear.”) are relative terms which render the claim indefinite.  The terms "low" and “high” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The lack of guidance in the instant disclosure makes it unclear as to what specific levels of shear would qualify as “low” shear and “high” shear.  It follows that it is further unclear what levels of shear would fall outside low shear and high shear conditions.  As indicated in the claim, the viscosity is correlated with the level of shear being applied to the gel composition.  But because of the scope of the particular level of shear cannot be determined, the scope of the viscosity when that particular shear is applied, also cannot be determined.  Claims 2, 5-9, 15, and 18 are likewise rejected because they require all the features of claim 1.
Appellant does not include the 35 U.S.C. 112(b) rejection in the ‘Grounds of Rejection to be Reviewed on Appeal’ section of the Appeal Brief (page 8) and makes no statement traversing the rejection.  For at least these reasons and those stated above, it is believed that the claim rejection under 35 U.S.C. 112(b) should be affirmed.
103:  Appellant argues that because the properties of Freyermuth’s composition depend on the manufacturing method, not just its chemical composition, the examiner must establish that Freyermuth’s method of manufacture is identical or substantially identical to that of the instant invention in order to properly support a conclusion of inherency.  Appeal Brief at page 9.  Appellant further states that Freyermuth’s process does not result in the claimed product and properties because Freyermuth teaches that properties of the composition, such as viscosity and electrical conductivity, vary depending on the process by which the composition is made.  Appeal Brief at page 9.
In response, it is important to interpret the scope of the claims.  The instant claims are directed to a gel composition (preamble of claim 1).  They recite the viscosity of the gel when a shear force is applied (last clause of claim 1).  When the shear is low, the viscosity ranges from about 10,000,000 centipoise to about 40,000,000 centipoise, and when the shear is high, the viscosity ranges from about 150 centipoise to about 180 centipoise.  The claim recites viscosity values in the context of a shear force being applied to the gel.  In other words, the viscosity is measured when an external force is imposed on the gel.  The claims are silent regarding the viscosity of the gel when no shear is applied.
Appellant is correct in stating that Freyermuth teaches that viscosity and conductivity of the material (paste) changes depending on the amount of oxide contained therein.  Freyermuth at paragraphs [0018], [0022].  In Freyermuth, the amount of oxide is limited to at most 10% by weight so that the viscosity of the paste does not become excessively high making the paste difficult to process (handle and/or use).  Paragraph [0018].  This means that higher oxide content in the paste increases 
But the instant specification also discloses that the ability of the gel to change viscosity upon application of shear force is a result of the gel having a paste-like consistency due to oxides mixed within the bulk of the gallium alloy.  Specification at paragraphs [0043], [0044].  Stated another way, once an oxide content and structure is established in the gallium alloy, the alloy exhibits the claimed varying viscosities at low shear and at high shear.  Instant claim 1 recites a gel containing oxides distributed within a composition containing about 59.9% to about 99.9% by weight eutectic gallium alloy.  Dependent instant claim 18 recites a specific oxide content of between 0.1 wt.% and about 2 wt.%.  Freyermuth teaches a stabilized paste containing at least 0.1 wt.% oxide intimately mixed (dispersed) in a gallium-based eutectic alloy (remainder or balance of the alloy).  Paragraphs [0009], [0017], [0023].  Therefore, Freyermuth’s paste would also be expected to possess the claimed viscosities at the claimed shear levels because the paste of Freyermuth has a chemical composition (oxides and gallium content) and structure (dispersed oxides) that matches the chemical composition and structure of the instant invention that enable the composition to behave in the way described in the claims.  
In response to Appellant’s argument that Freyermuth must teach an identical or substantially identical method of manufacture to support inherency, the examiner respectfully submits that the citation to In re Best in MPEP § 2112.01 uses the conjunctive “or,” indicating that the prior art product need only be identical or or produced by an identical or substantially identical process to support a prima facie case of either anticipation of obviousness.  Thus, there is no requirement for Freyermuth to teach both an identical product/structure and an identical method of manufacture to properly support a prima facie case of inherency.
Even if an identical or substantially identical method is required to support a rejection based on inherency, the examiner notes that Freyermuth’s method of manufacture is substantially identical to an embodiment method of the present invention.  Freyermuth’s method is directed to a stirring process where the liquid metal is continuously stirred at a rate of 0.5-10 revolutions per second for a period of time, such as at most 31 hours, in order to ensure that external oxides are stirred under and within the bulk of metal to thereby stabilizing the liquid metal.  Paragraphs [0022], [0023].  Bubbles are avoided.  Paragraph [0022].  
The instant specification states that the gel composition can be made by multiple methods.  Paragraph [0043] (second to last sentence).  In one embodiment, the method is directed to a stirring method where the gallium alloy is mixed by a mixing bar rotating at a “very high” RPM (rotations or revolutions per minute), the top surface of the mixed alloy is skimmed from the top of the liquid metal and retained to obtain a gel, and vacuum cycling is performed on the gel to pull out air due to the presence of blended bubbles.  Paragraph [0074].  
The present invention associates no specific numerical value or range with the term “very high” as it applies to RPM.  Therefore, Freyermuth’s stirring speed of 0.5-10 revolutions per second (30-600 revolutions per minute) is believed to meet a “very high” 

Appellant argues that the method of the instant invention differs from the method of Freyermuth in that the stirring of Freyermuth occurs at a much gentler rate to avoid air bubble entrainment in the material.  Appeal Brief at page 12.
In response, as previously noted, the present invention associates no specific numerical value or range with the term “very high” as it pertains to the RPM during the stirring of the gallium alloy.  Freyermuth’s stirring speed of 0.5-10 revolutions per second (30-600 revolutions per minute) is believed to meet “very high,” absent any guidance, due to the fact that the maximum rotations per minute can range in the triple-digit range.

Appellant argues that the process of the instant invention produces a patentably different structure from the structure produced by Freyermuth’s process.  Appeal Brief at page 12.  Appellant states that the instant invention encourages the formation of air bubbles that lead to the claimed rheological features, whereas Freyermuth discourages the formation of air bubbles.  Appeal Brief at pages 12 and 13.

Furthermore, the instant specification does not support the assertion that air bubbles are important to the instant invention because the specification lacks any discussion of retaining air bubbles in the gel or achieving the desired rheological properties of the gel based on air bubble entrainment.  The instant specification instead attributes the rheological properties to the oxides suspended in the gallium alloy.  Paragraphs [0043], [0044], [0071], [0072].   
	Additionally, the structure of Freyermuth’s paste does not differ from the structure of the gel of the present invention.  Although Appellant states that the process of the invention induces a bubble structure comprising air pockets with bridges in between, the instant specification suggests that there is no air in the final gel product.  Example 3 of the specification states that air bubbles are blended into the alloy, causing the top portion of the alloy to float to the surface while leaving a low viscosity portion at the bottom.  Paragraph [0074].  A gel is obtained by separating and retaining the top portion and draining it on an incline.  Paragraph [0074].  The gel is then gathered and subjected to a vacuum cycle in order to “pull out the air.”  Paragraph [0074].  The removal of air 

Appellant asserts that materials having a crumpled oxide structure, such as Freyermuth’s pastes, will not have the same rheological properties recited in the claims.  Appeal Brief at page 13.  Appellant refers to a document by Kong et al. (“Kong”) (labeled as Exhibit D on the face of the document in the file wrapper and in the Appendix at page 19 of the Appeal Brief, but also referred to as ‘Appendix A’ or ‘Appendix D’ in the Appeal Brief at pages 11 and 12).  Appeal Brief at page 13.  Appellant states that Kong’s crumpled oxide flake structure (Fig. 3(a)) corresponds to Freyermuth’s structure and that the bubble structure (Fig. 3(b)) corresponds to the structure of the present invention.  Appeal Brief at page 13.
In response, Kong is a non-patent literature document with no authors in common with the inventors of the instant application or the Freyermuth document.  Kong produces gallium foam by mixing 99.99% gallium in an industrial mixer at a rate of 600 rpm.  Page 5801 – right column.  Both the present invention and Freyermuth are directed to gallium alloys, whereas Kong utilizes essentially pure gallium (99.9% gallium).  While the gallium foam of Kong is similar to the gel of the present invention and the paste of Freyermuth in that they are all directed to liquid metals containing 
Furthermore, it cannot be concluded with certainty that the crumpled oxide structure of Kong does not or is not capable of possessing the claimed viscosities because Kong does not measure the viscosity of any of its samples under the conditions claimed, i.e., at low shear and at high shear.  Kong measures viscosity as a function of mixing time (Fig. 2(d)), but these measurements are taken at the conclusion of the mixing time (note discrete points in the graph after the passage of specific intervals of time).  There is no discussion in Kong of measuring the viscosity under different shear conditions.  Because Kong does not measure the viscosities of the gallium foams of Fig. 3(a) and Fig. 3(b) under the claimed conditions, one cannot assume the viscosity of those structures under low and high shear and then later attribute those viscosity values onto Freyermuth’s paste, especially since the chemical composition of Freyermuth’s paste differs from the composition of Kong’s foams.
It is noted that Kong discloses that air capsules lead to cavities with irregular shapes, which is undesirable because it restricts the range of possible properties of the foam.  Pages 5803-5804 – bridging paragraph.  This is aligns with Freyermuth, which seeks to avoid bubbles in the paste, and the instant invention, which teaches air removal, suggesting bubbles are undesirable in the final form of the gel.

Appellant argues that Lockett is non-analogous art and that there is no motivation to combine Freyermuth and Lockett.  Appeal Brief at pages 13 and 14.  Appellant states 
In response, Lockett is analogous art because it is in the same field of endeavor as the claimed invention.  The instant specification states that the field of the invention is directed to liquid wire compositions.  Paragraph [0001].  The liquid wire is useful as sensors or flexible conductors needed for components in electronic devices.  Paragraphs [0041], [0055]-[0058].  The liquid wire can be made into a gel so that it can be printed or painted onto a variety of substrates.  Paragraph [0088].  Lockett’s field of invention is directed to conductive inks in the form of a liquid or gel suspension and utilized to produce conductors.  Abstract; paragraphs [0001], [0004].  The conductive ink can be printed (paragraph [0047]) and can be designed to be highly flexible and deformable (paragraphs [0298], [0299]).  Because both the present invention and Lockett are directed to ink-like or printable materials for use as conductors in electronics, they are in the same field of endeavor and are analogous art for at least that reason.
Appellant argues that Lockett is non-analogous prior art because Lockett is not reasonably pertinent to the problem faced by the inventor.  Appeal Brief at page 14.  Appellant identifies the problem faced by the inventor as producing a conducting and shear thinning composition.  Appeal Brief at page 14.  Appellant states that one of ordinary skill in the art would not turn to Lockett, which is directed to an inherently two-
In response, Lockett is pertinent to the problem faced by the inventor because it seeks to produce an ink that is stable, fixed in place, and capable of being conductive.  Paragraph [0004].  The ink can be in the form of a gel suspension (paragraph [0047]) and particles can be added to alter the viscosity of the ink (paragraph [0289]).  This is not unlike the present invention, which seeks to form a conductive gel of sufficient viscosity.  Instant specification at abstract; paragraph [0043].
Furthermore, Lockett is not limited to compositions that are flat or two-dimensional in shape.  Lockett teaches that the composition can be in the form of a gel suspension.  Abstract; paragraphs [0047]-[0049], [0048].  The viscosity of the gel can be varied.  Paragraphs [0288]-[0290].  When made into a conductor, it can take on any shape, such as a film, layer, strip, electrode, or wire.  Paragraphs [0061], [0062].  Thus, Lockett is believed to be analogous prior art because it is not only in the same field of endeavor as the claimed invention but also reasonably pertinent to the problem faced by the inventor.

Appellant argues that one of ordinary skill in the art would not have been motivated to combine Freyermuth and Lockett because Freyermuth is directed to a metal paste with a specific viscosity, whereas Lockett is made of an ink based on two solvents and having a low viscosity; therefore, one of ordinary skill would not look to combine Freyermuth’s metal paste with Lockett’s printable ink because the low viscosity 
In response, the focus in an obviousness determination is what a person of ordinary skill in the art would have been reasonably expected to do in light of the teachings before them.  See MPEP § 2141(II).  The citation to Lockett is not made on the basis of incorporating each and every teaching of Lockett into Freyermuth.  Lockett is cited for its teaching regarding the concept that particle composition and size can affect the viscosity of an ink (paragraph [0289]), with example concentrations ranging  from about 3 wt.% to about 20 wt.% (abstract; paragraphs [0020]-[0022]).  Freyermuth already teaches the presence of particulate material, such as graphite, copper, and/or silver powders, in the paste in addition to the gallium alloy and oxides already present in the paste.  Paragraph [0019].  Although Freyermuth is silent regarding the amount and size of the particulate material, a person of ordinary skill in the art would be motivated to use the values disclosed in Lockett as a guide because of the effects particle size and concentration have on viscosity.
Appellant argues that the combination of Lockett with Freyermuth is based on hindsight reasoning because Freyermuth does not teach or acknowledge any type of cross-linked or sub-structure within its metal paste.  Appeal Brief at page 15.  Appellant states that the type of microstructure in the claimed composition is directed to the distribution of micro-particles or sub-micron scale particles in the host material and that there is no reason for one of ordinary skill to look to insert micro-particles or sub-micron particles to insert into the composition.  Appeal Brief at page 15.

With respect to the argument that there is no motivation to incorporate micro-particles or sub-micron particles into Freyermuth’s paste, Freyermuth explicitly teaches adding particulate material to the paste composition.  Paragraph [0019].  Therefore, the reliance on Lockett, which teaches the presence of metallic particles in the gel, to modify the teachings of Freyermuth is not based on hindsight because the reasons for the combination are derived from prior art teachings and motivations and are not taken from the instant specification.

Appellant suggests that Lockett is being relied upon to teach the addition of semiconductor nanoparticles to Freyermuth’s paste.  Appeal Brief at page 15.
In response, the examiner submits that although Lockett teaches semiconductor particles (paragraph [0077]), Lockett is relied upon to teach the addition of metallic particles and/or carbon nanotubes to the gel suspension (paragraph [0078]).  See Office action dated 07/17/2020 at paragraph 25.    







For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/VANESSA T. LUK/           Primary Examiner, Art Unit 1733                                                                                                                                                                                             

Conferees:

/Keith D. Hendricks/           Supervisory Patent Examiner, Art Unit 1733   
                                                                                                                                                                                          
/CHRISTINE S TIERNEY/           Supervisory Patent Examiner, Art Unit 1700                                                                                                                                                                                             

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.